1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PERRY C. BLAIR,                                  )   Case No.: 1:14-cv-01156-LJO-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DENYING AS UNNECESSARY
13          v.                                            PLAINTIFF’S MOTION TO TESTIFY AND
                                                      )   PRESENT EVIDENCE AT THE EVIDENTIARY
14                                                    )   HEARING SET FOR OCTOBER 24, 2018
     CDCR, et al.,
                                                      )
15                   Defendants.                      )   [ECF No. 113]
                                                      )
16                                                    )

17          Plaintiff Perry C. Blair is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          An Albino evidentiary hearing is set in this matter for October 24, 2018.

20          Currently before the Court is Plaintiff’s motion to testify and present exhibits at the evidentiary

21   hearing, filed September 27, 2018. (ECF No. 113.)

22          In the order setting the hearing, the parties were ordered to file exhibit lists, along with two

23   copies of their exhibits on or before September 24, 2018. On September 27, 2018, Plaintiff filed a

24   request for an extension of time to file his exhibits. (ECF No. 11.) On October 1, 2018, the Court

25   granted Plaintiff’s request for an extension of time to file his exhibits and the exhibits are due on or

26   before October 15, 2018. (ECF No. 114.)
27   ///

28   ///

                                                          1
1             Plaintiff’s present request to testify at the evidentiary hearing and present evidence is denied as

2    unnecessary as Plaintiff is permitted to testify and present evidence at the hearing on October 24,

3    2018. Indeed, on September 26, 2018, an order and writ to transport Plaintiff for the hearing was

4    issued. (ECF No. 110.) Accordingly, Plaintiff’s present motion is denied as unnecessary.

5
6    IT IS SO ORDERED.

7    Dated:     October 2, 2018
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
